DISMISS; and Opinion Filed February 15, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00808-CV

                                DONNY JOE CURRY, Appellant
                                            V.
                                THE STATE OF TEXAS, Appellee

                            On Appeal from the 196th District Court
                                     Hunt County, Texas
                                 Trial Court Cause No. 82615

                               MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
        By letter dated January 12, 2018, this Court questioned its jurisdiction over this appeal as

it appeared the notice of appeal was untimely. We instructed appellant to file, by February 1, 2018,

a letter brief addressing our concern with an opportunity for appellee to respond. We cautioned

appellant that failure to file a letter brief by the date specified may result in dismissal of the appeal

without further notice. As of today’s date, appellant has not filed the requested letter brief.

        When no timely post-judgment motion extending the appellate timetable is filed, a notice

of appeal is due thirty days after the date the judgment is signed. See TEX. R. APP. P. 26.1. Without

a timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).
       The trial court signed the appealed order on March 17, 2017. Appellant did not file a timely

post-judgment motion extending the appellate deadline. Accordingly, the notice of appeal was

due on Monday, April 17, 2017. See TEX. R. APP. P. 4.1(a); 26.1. Appellant filed a notice of

appeal on June 16, 2017, sixty days past the deadline. Because the notice of appeal was untimely,

we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


170808F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DONNY JOE CURRY, Appellant                         On Appeal from the 196th District Court,
                                                    Hunt County, Texas
 No. 05-17-00808-CV         V.                      Trial Court Cause No. 82615.
                                                    Opinion delivered by Chief Justice Wright.
 THE STATE OF TEXAS, Appellee                       Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant DONNY JOE CURRY.


Judgment entered this 15th day of February, 2018.




                                             –3–